In re Ackel, Jeanette Lentini;' Ackel, George J., Sr., Succ. of; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “0”, No. 361-984; to the Court of Appeal, Fifth Circuit, No. 90-CW-0302.
Granted. Judgment of the trial court sustaining exception to the unauthorized use of summary proceeding is reversed. See La.Code Civ.P. arts. 2591, 2592(1) & (5), and 3229; Clay v. Clay, 389 So.2d 31 (La. 1979). Case remanded to the district court to try matter as a summary proceeding.
WATSON, J., would deny the writ.